Citation Nr: 1823686	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-29 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

K. Ruiz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In December 2011, the Veteran filed an application for compensation, requesting service connection for a left shoulder condition and a sinus condition. In an August 2013 rating decision, service connection was denied for the Veteran's left shoulder and sinus conditions. The Veteran filed a notice of disagreement in August 2013, as to only these two issues, and a statement of the case regarding the Veteran's left shoulder and sinus conditions was completed by the RO in June 2014. The Veteran timely filed an appeal to the Board for her left shoulder and sinus conditions in August 2014.  This appeal was certified to the Board in October 2015.

The electronic file contains a form for the Appointment of Veterans Service Organization (VSO) as Claimant's Representation, wherein the Veteran lists "SVAC" as her VSO. A search reveals that "SVAC" is the prior name of the Veteran's current VSO, the Mississippi State Veterans Affairs Board.


REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). A VA medical examination should be provided when (1) there is competent evidence of persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, (3) an indication that the disability or persistent or recurrent symptoms may be associated with service, and (4) insufficient competent medical evidence on file. McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).

In this case, the evidence, specifically the Veteran's lay statements of shoulder pain and sinus issues, indicates that there is a current disability.  She reported that she injured her shoulder by carrying heavy duffle bags during physical training and that her sinus condition started right after her time in service ended.  Through her statements, the Veteran has indicated that her current disabilities are related to her time in service, but the record is devoid of medical evidence regarding the nature and cause of her left shoulder and sinus conditions.  As such, the claim must be remanded so that a VA examination can be provided. McLendon v. Nicholson, 20 Vet App. 79, 84-86 (2006). 

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment she has received for her left shoulder and sinuses and to provide authorizations for VA to obtain records of any private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already of record) from the providers identified.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is her responsibility to ensure that private treatment records are received.

2.  The AOJ should obtain any outstanding, pertinent VA records.

3.  After instructions (1) and (2) have been completed, to the extent feasible, the AOJ should schedule the Veteran for a VA examination to determine the nature and cause of any left shoulder disability that she currently has.  The record is to be made available for review by the examiner in conjunction with the examination.  All testing deemed necessary, to include any imaging, should be conducted.  The examiner should respond to the following:

a) Is there a current disability underlying the Veteran's reports of left shoulder pain?

b) If so, please identify the likely cause for each left shoulder disability entity diagnosed.  Specifically, is it at least as likely as not (50 percent probability or greater) that any such disability began in (or is related to) the Veteran's active military service, including carrying heavy duffle bags during physical training?

If a left shoulder disability shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After instructions (1) and (2) have been completed, to the extent feasible, the AOJ should schedule the Veteran for a VA examination to determine the nature and cause of any sinus disability that she currently has.  The record is to be made available for review by the examiner in conjunction with the examination.  All tests and studies, deemed necessary, including any imaging, should be conducted.  The examiner should respond to the following:

a) Is there a current disability underlying the Veteran's complaints of sinus problems?

b) If so, please identify the likely cause for each sinus disability entity diagnosed.  Specifically, is at least as likely as not (50 percent probability or greater) that any such disability began in (or is related to) the Veteran's active military service?

If a sinus disability shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If either remains denied, the AOJ should issue a supplemental statement of the case and allow appropriate time for response.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





